Citation Nr: 0707799	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for residuals of a 
fracture of the left hand with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1959 to May 1962 
and from June 1962 to June 1979.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an October 2004 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

In the July 2006 Informal Hearing Presentation, the veteran's 
representative contends that the veteran is entitled to 
special monthly compensation under 38 U.S.C.A. § 1114(k) 
(West 2002 & Supp. 2005) for loss of use of his hand.  As the 
record does not reflect that the RO has addressed this issue, 
it is REFERRED to the RO for appropriate action.  


FINDING OF FACT

The residuals of a fracture of the left hand with traumatic 
arthritis are not productive of ankylosis or limitation of 
motion of the veteran's left hand or the digits of the 
veteran's left hand.  


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
residuals of a fracture of the left hand with traumatic 
arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5220 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Service connection for residuals of a fracture of the left 
hand was granted with a noncompensable evaluation assigned by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5220, 
effective July 1, 1979.  See January 1979 rating decision 
with stamp dated March 1980.  Evaluation of a service-
connected disability in accordance with schedular criteria 
that closely pertain to an analogous disease in terms of 
functions affected, anatomical localization, and 
symptomatology, is permitted.  38 C.F.R. § 4.20 (2006).  The 
disability was subsequently recharacterized pursuant to 
Diagnostic Codes 5010 and 5220 as residuals of a fracture of 
the left hand with traumatic arthritis.  See October 2004 
rating decision.  

The veteran contends that his service-connected disability 
has worsened, as he is unable to grip with, and has limited 
use of, his left hand.  See December 2003 VA Form 21-4138; 
March 2005 VA Form 9; June 2005 hearing transcript.  He is 
right hand dominant; as such, his left hand is his minor 
hand.  See October 2004 VA compensation and pension (C&P) 
examination report.  

As for pertinent rating criteria, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216 through 5230 provide the criteria for 
evaluation of ankylosis or limitation of motion of single or 
multiple digits of the hand.  The veteran's service-connected 
residuals of a fracture of the left hand with traumatic 
arthritis has continuously been rated under Diagnostic Code 
5220, which provides the rating criteria for favorable 
ankylosis of five digits of one hand.  The most recent rating 
decision also utilized Diagnostic Code 5010, which provides 
that arthritis due to trauma is to be rated as degenerative 
arthritis.  Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

The veteran underwent a VA compensation and pension (C&P) 
hand, thumb and fingers examination in October 2004.  He 
reported minimal problems since the initial fracture of his 
left hand, but did report occasional pain, specifically in 
cold weather.  The veteran indicated that he is able to 
perform his activities of daily living.  He reported 
occasionally taking Tylenol but denied taking other anti-
inflammatories.  He also denied any loss of motion or any 
functional limitations with his left hand.  Physical 
examination of the veteran's left hand revealed no 
abnormalities on visual inspection.  The veteran was noted to 
have shortening of the fourth metacarpal knuckle prominence 
on fist formation and there was mild palpation at the 
fracture site of callous formation, otherwise no deformity 
noted.  

The veteran had full range of motion at the wrist with 
approximately 60 degrees of both extension and flexion and 15 
degrees of radial and ulnar deviation.  The veteran also had 
full range of motion noted at all metacarpophalangeal (MCP) 
joints from zero to 90 degrees, full range of motion at all 
proximal interphalangeal (PIP) joints from zero to 100 
degrees, and full range of motion at all distal 
interphalangeal (DIP) joints from zero to approximately 70 
degrees.  There was no tenderness to palpation about the 
fracture site and no obvious abnormalities on the palmar or 
dorsal surfaces.  The examiner noted that the veteran had 
slightly decreased grip strength at 4+/5 when compared to the 
right hand, but there was normal dexterity when touching all 
fingers.  The veteran also had normal sensation to light 
touch and was fully motor intact in the medial, radial and 
ulnar nerve distributions, had brisk capillary refill in all 
the nail beds, and had 2+ radial pulses.  X-rays showed 
evidence of a previous fracture about the proximal third of 
the ring metacarpal, but no significant angular deformity at 
this healed fracture.  Mild shortening of the ring metacarpal 
was also noted, as was diffused mild arthritis about the 
wrist, which is not attributable to the previously sustained 
fracture.  The examiner opined that the veteran does not have 
any functional residual deficits or deformities secondary to 
the fracture as he had full range of motion at all joints and 
has maintained good functional use of his left hand.  

Numerous records from private medical facilities, to include 
North Mississippi Medical Centers and Clinics and Shea 
Clinic, have been associated with the claims folder.  None of 
the records from these facilities, however, contain 
references to treatment for the veteran's left hand.  The 
only private record associated with the claims folder that 
relates to the veteran's left hand is a May 2005 record from 
Tupelo Bone and Joint Clinic.  Dr. C.B. Phillips reports that 
the veteran has some shortening of the fourth metacarpal on 
his left hand, as well as shortening of both the left and 
right fourth metacarpals with good range of motion with a 
little flaring of the DIP and PIP joints, especially on the 
left fourth and fifth fingers.  The shortening of the fourth 
metacarpal appeared bilateral, but the left was shorter than 
the right.  X-rays did not reveal any arthritis in the fourth 
metacarpal, but did reveal arthritis in the fourth and fifth 
finger DIP and PIP joints.  An x-ray of the anterior-
posterior lateral hand showed the veteran had some shortening 
of the fourth metacarpal and obviously had a fracture with 
approximately three eighths of an inch shortening.  Dr. 
Phillips indicated that the shortening is a congenital 
problem that the fracture added to.  

There is no evidence to suggest that the veteran suffers from 
ankylosis in any digit.  See October 2004 VA C&P examination 
report; May 2005 record from Tupelo Bone and Joint Clinic.  
As such, Diagnostic Codes 5216 through 5219, which provide 
the criteria for unfavorable ankylosis of multiple digits, 
Diagnostic Codes 5220 through 5223, which provide the 
criteria for favorable ankylosis of multiple digits, and 
Diagnostic Codes 5224 through 5227, which provide the 
criteria for ankylosis of individual digits, are not 
applicable in determining whether an increased rating is 
warranted for service-connected residuals of a fracture of 
the left hand with traumatic arthritis.  Nor are Diagnostic 
Codes 5228 through 5230 applicable, as there is no evidence 
of limitation of motion of any individual digits of the 
veteran's left hand.  In fact, both the October 2004 VA C&P 
examination report and the May 2005 record from Tupelo Bone 
and Joint Clinic indicate that the veteran has good range of 
motion.  Furthermore, in the absence of any evidence that the 
veteran has limitation of motion of any of the digits of his 
left hand, a compensable rating is also not warranted under 
Diagnostic Code 5010.  

Consideration has also been given to whether an increased 
rating for the left hand disability is warranted on the basis 
of functional impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  During the October 2004 VA C&P examination, however, 
there was no pain with range of motion testing and the VA 
examiner clearly reported that there was no functional 
residual deficit or deformity secondary to the fracture and 
the veteran had been able to maintain good functional use of 
his left hand.  The examiner did indicate it was conceivable 
that pain could further limit function as described by the 
veteran, particularly after increased use of his left hand, 
but it was not feasible to attempt to express any of this in 
terms of additional limitation of motion as it could not be 
determined with any degree of medical certainty.  Although 
the Board acknowledges the veteran's contention that he 
suffers pain and is unable to grip his left hand, it finds 
that the findings contained in the VA examination report and 
the private treatment records, and the opinion provided by 
the VA examiner do not support the assignment of a 
compensable rating under 38 C.F.R. §§ 4.40 and 4.45 pursuant 
to the guidelines set forth in DeLuca.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the rating decision that is the 
subject of this appeal, the veteran was advised of the 
necessary evidence to substantiate his claim; that the RO 
would assist him in obtaining additional information and 
evidence; and of the responsibilities on both his part and 
VA's in developing the claim.  See February 2004 letter.  The 
March 2005 statement of the case (SOC) later informed him of 
the need to provide any evidence in his possession that 
pertains to the claim.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187.  The 
Board acknowledges that the veteran was not provided notice 
as to the appropriate disability rating and effective date of 
any grant of service connection.  There is no prejudice in 
proceeding with the issuance of a final decision, however, as 
his claim for service connection was substantiated long ago, 
he has not disagreed with the effective date of the award, 
and he was subsequently given notice and an opportunity to 
provide information, evidence, and argument concerning a 
higher rating.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's VA and private medical records have 
been obtained and he was afforded an appropriate VA 
examination in connection with his claim.  The veteran's 
representative contends that the veteran should be afforded 
another VA C&P examination because the one conducted in 
October 2004 is too old to be considered adequate evidence, 
it allegedly did not consider functional loss under DeLuca, 
and the veteran was not examined for all the symptoms of all 
relevant diagnostic codes.  The Board disagrees.  First, the 
findings of the VA examiner did include a discussion of 
functional loss under the standards of DeLuca, as the 
examiner reported that there was no functional residual 
deficit or deformity as a result of the fracture.  Secondly, 
the diagnostic codes relevant to the veteran's disability 
include consideration of whether there is ankylosis and/or 
limitation of motion, both of which were considered by the 
examiner through range of motion testing.  Lastly, the 
examination is not inadequate due to the fact that it is over 
two years old, as the May 2005 report from Tupelo Bone and 
Joint Clinic contains virtually the same findings.  For these 
reasons, the Board does not find that another VA C&P 
examination is necessary.  Furthermore, the record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A compensable evaluation for residuals of a fracture of the 
left hand with traumatic arthritis is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


